                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JAMIE FIELDS,                                     Case No. 18-cv-04757-HSG
                                   8                    Petitioner,                          ORDER DENYING PETITION FOR
                                                                                             WRIT OF HABEAS CORPUS
                                   9             v.

                                  10       UNITED STATES BUREAU OF
                                           PRISONS,
                                  11
                                                        Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the pro se petition for a writ of habeas corpus filed pursuant to 28
                                  14   U.S.C. § 2241 by petitioner Jamie Fields challenging the execution of her sentence by the Bureau
                                  15   of Prisons (“BOP”).1 Dkt. No. 1. For the reasons set forth below, the petition is denied.
                                  16                                       PROCEDURAL HISTORY
                                  17          On April 11, 2017, petitioner was convicted in the District of Colorado for violations of 18
                                  18   U.S.C. §§ 922(g)(1) and 924(a)(2), Prohibited Person (Felon) in Possession of a Firearm, in
                                  19   United States v. Fields, 16-cr-00204-REB-02 (D. Colo.). Dkt. No. 11 at 6; Dkt. No. 11-2 (“Crowe
                                  20

                                  21   1
                                         Because petitioner is now on supervised release and no longer housed at FCI-Dublin, the Clerk
                                  22   of the Court is directed to substitute the Bureau of Prisons as respondent because it is petitioner’s
                                       current custodian.
                                  23            When petitioner filed her petition, she was incarcerated in Federal Correctional Institution,
                                       Dublin (“FCI-Dublin”). She filed her petition in this Court and named as respondent the warden
                                  24   of FCI-Dublin. These steps properly complied with habeas procedure. See Rumsfeld v. Padilla,
                                       542 U.S. 426 (2004) (“longstanding practice confirms that in habeas challenges to present physical
                                  25   confinement – ‘core challenges’ - the default rule is that the proper respondent is the warden of the
                                       facility where the prisoner is being held, not the Attorney General or some other remote
                                  26   supervisory official”). Her subsequent transfer into a Utah RRC and placement onto supervised
                                       release do not alter this analysis. A habeas petitioner remains in the custody of the United States
                                  27   while on supervised release. Matus–Leva v. United States, 287 F.3d 758, 761 (9th Cir. 2002).
                                       And “jurisdiction attaches on the initial filing for habeas corpus relief, and it is not destroyed by a
                                  28   transfer of the petitioner and the accompanying custodial change.” Francis v. Rison, 894 F.2d
                                       353, 354 (9th Cir. 1990) (internal quotation marks and citations omitted).
                                   1   Decl.) at ¶ 9 and Ex. 7. That same day, petitioner received a 30-month sentence which began to

                                   2   run on that date. Id. After being sentenced, petitioner was housed at Federal Correctional

                                   3   Institution, Dublin (“FCI-Dublin”), from May 19, 2017 to October 26, 2018. Dkt. No. 11 at 6;

                                   4   Crowe Decl., at ¶ 3. On August 7, 2018, while housed at FCI-Dublin, petitioner filed the instant

                                   5   petition challenging the calculation of her release date. Dkt. No. 1. On October 23, 2018, the

                                   6   Court found that the petition stated the following cognizable claims: (1) the BOP improperly

                                   7   delayed petitioner’s placement date in a community residential reentry center in violation of

                                   8   applicable federal law and regulations; (2) the BOP failed to modify petitioner’s sentence to

                                   9   account for “good conduct” credits; and (3) the BOP miscalculated petitioner’s “prior custody”

                                  10   credits. Dkt. No. 9. The Court ordered respondent to show cause why a writ of habeas corpus

                                  11   should not be granted. Dkt. No. 9. On October 26, 2018, petitioner was placed in a residential

                                  12   reentry center (“RRC”) in the state of Utah. Gustin Decl., at ¶ 3. On December 11, 2018,
Northern District of California
 United States District Court




                                  13   respondent filed an answer to the order to show cause. Dkt. No. 11. Petitioner did not file a

                                  14   traverse, and the deadline to do so has long since passed. On February 13, 2019, petitioner was

                                  15   released from the RRC to home confinement, meaning she was allowed to serve the remainder of

                                  16   her federal sentence at home, subject to certain conditions like electronic monitoring and drug

                                  17   testing. Dkt. No. 14-1 (“2020 Vickers Decl.”) at 2 and Ex. 1. On April 24, 2019, petitioner was

                                  18   released from BOP custody via Good Conduct Time (“GCT”) Release. 2020 Vickers Decl. at 2

                                  19   and Ex. 1. Petitioner is currently serving a three year term of supervised release. 2020 Vickers

                                  20   Decl. at 2 and Exs 1-2. On January 22, 2020, because it was unclear from the record if petitioner

                                  21   was suffering collateral consequences from her sentence, the Court ordered the parties to show

                                  22   cause why this action should not be dismissed as moot. Dkt. No. 12. On February 6, 2020, mail

                                  23   sent to petitioner was returned as undeliverable. Dkt. No. 13. On February 13, 2020, respondent

                                  24   answered the Court’s January 22, 2020 order to show cause, stating that the petition was not moot

                                  25   because if the Court were to rule that there was a BOP sentence computation error, petitioner

                                  26   could request a reduction in her term of supervised release. Dkt. No. 14.

                                  27

                                  28
                                                                                        2
                                   1                                     FACTUAL BACKGROUND

                                   2   I.     Petitioner’s State and Federal Sentences

                                   3          On April 19, 2016, petitioner was arrested by Colorado state authorities (La Plata County,

                                   4   Colorado) for weapons possession by a felon. Crowe Decl., at ¶ 4 and Ex. 1.2 On May 17, 2016,

                                   5   petitioner was released via writ from La Plata County, Colorado to Pueblo County, Colorado, as

                                   6   part of two different criminal matters, Case No. 2015CR002180 and Case No. 2014CR001962.

                                   7   Crowe Decl., at ¶ 6. On May 23, 2016, petitioner received an eighteen month sentence for motor

                                   8   vehicle theft in each of these cases, with the sentences to be served concurrently. Crowe Decl., at

                                   9   ¶ 6 and Ex. 3. On June 21, 2016, a writ of habeas corpus prosequendum was issued by the U.S.

                                  10   District Court for the District of Colorado for petitioner. Crowe Decl., at ¶ 7 and Ex. 4. On June

                                  11   24, 2016, the United States Marshals executed this writ and transferred petitioner from state

                                  12   custody to federal custody to be prosecuted in United States v. Fields, 16-cr-00204 DW. Crowe
Northern District of California
 United States District Court




                                  13   Decl., at ¶ 7 and Ex. 5. On March 23, 2017, while petitioner was still in the custody of the United

                                  14   States Marshals pursuant to the writ, Colorado state authorities paroled petitioner from her

                                  15   Colorado state sentences, resulting in primary jurisdiction over petitioner being transferred from

                                  16   the state government to the federal government. Crowe Decl., at ¶ 8 and Ex. 6. On April 11,

                                  17   2017, petitioner was convicted in the District of Colorado for violations of 18 U.S.C. §§ 922(g)(1)

                                  18   and 924(a)(2), Prohibited Person (Felon) in Possession of a Firearm, in United States v. Fields, 16-

                                  19   cr-00204-REB-02 (D. Colo.). Crowe Decl. at ¶ 9 and Ex. 7.

                                  20   II.    BOP Calculation of Petitioner’s Sentence

                                  21          On April 11, 2017, the BOP began running the 30-month sentence imposed in United

                                  22   States v. Fields, 16-cr-00204-REB-02. Crowe Decl., at ¶ 9.

                                  23          The BOP provided petitioner prior custody credit from April 19, 2016 through May 22,

                                  24   2016 (time in state custody but not yet sentenced in her state cases), and from March 24, 2017

                                  25   through April 10, 2017 (time in federal custody but no longer serving her state sentence and not

                                  26   yet sentenced in her federal case), for a total of 52 days. Crowe Decl., at ¶ 9. In determining prior

                                  27
                                       2
                                  28    That same day, petitioner was also charged by New Mexico state authorities on other charges,
                                       but these charges were dismissed on April 18, 2017. Crowe Decl., at ¶ 5 and Ex. 2.
                                                                                       3
                                   1   custody credit, pursuant to 18 U.S.C. § 3585 (b), the BOP does not credit prisoners for time spent

                                   2   in official detention that has been credited against another sentence. In calculating the prior

                                   3   custody credit earned by petitioner, the BOP excluded May 23, 2016 to March 23, 2017, because

                                   4   this time was credited towards petitioner’s state sentence.

                                   5          The BOP calculated that petitioner was projected to earn 117 days of good conduct time

                                   6   (“GCT”) credits. Crowe Decl., at ¶ 10. 18 U.S.C. § 3624(b) governs the provision of GCT

                                   7   credits. Under the BOP’s interpretation of Section 3624(b), a prisoner is entitled to a maximum

                                   8   annual credit of 54 days of good time credit for each full year of imprisonment that she serves and

                                   9   a proportionally adjusted amount of credit for any additional time served that is less than a full

                                  10   year. In calculating the GCT credit for the final year (also the partial year), the BOP considers the

                                  11   amount of time remaining that will be served in prison, and not the amount of time remaining on

                                  12   the sentence. The Supreme Court has held that this interpretation is both lawful and tracks the
Northern District of California
 United States District Court




                                  13   language of § 3624(b). Barber v. Thomas, 560 U.S. 474, 480-92 (2010). In Barber, the Supreme

                                  14   Court specifically rejected the prisoner-plaintiffs’ interpretation of 18 U.S.C. § 3624(b) as a

                                  15   straightforward calculation based upon the length of the term of imprisonment imposed by the

                                  16   sentencing judge (i.e. determining GCT credits by multiplying the sentence against 54/365). The

                                  17   Barber court reasoned that the prisoner-plaintiffs’ interpretation would allow inmates to receive

                                  18   GCT credits for time not actually served. Id. at 479-83.3 The Barber court approved the BOP’s

                                  19
                                              3
                                  20             The Barber Court explained how to calculate the maximum GCT credits available to a
                                       federal prisoner:
                                  21                    The defendant is sentenced to 10 years’ imprisonment. As a prisoner he exhibits
                                               exemplary behavior and is awarded the maximum credit of 54 days at the end of each year
                                  22           served in prison. At the end of Year 8, the prisoner has 2 years remaining in his sentence
                                               and has accumulated 432 days of good time credit. Because the difference between the
                                  23           time remaining in his sentence and the amount of accumulated credit (i.e., 730 minus 432)
                                               is less than a year (298 days), Year 9 is the last year he will spend in prison. (Year 10 has
                                  24           been completely offset by 365 of the 432 days of accumulated credit.) Further, Year 9 will
                                               be a partial year of 298 days (the other 67 days of the year being offset by the remainder of
                                  25           the accumulated credit).
                                                        Here is where the elementary algebra comes in. We know that x, the good time,
                                  26           plus y, the remaining time *493 served, must add up to 298. This gives us our first
                                               equation: x+y=298.
                                  27                    We also know that the ratio of good time earned in the portion of the final year to
                                               the amount of time served in that year must equal the ratio of a full year's good time credit
                                  28           to the amount of time served in a full year. The latter ratio is 54÷365 or 0.148. Thus, we
                                               know that x÷y=0.148, or to put it another way, x=0.148y. Because we know the value of x
                                                                                           4
                                   1   interpretation of 18 U.S.C. § 3624(b), which takes into account the amount of time actually served

                                   2   in prison, which can be less than the sentence imposed after accounting for GCT credits. Id.

                                   3           Based on 52 days of prior custody credit, 117 days of GCT credit, and a 30 month

                                   4   sentence, the BOP calculated petitioner’s projected release date to be April 24, 2019. Crowe

                                   5   Decl., at ¶ 11.

                                   6                                               DISCUSSION

                                   7           Petitioner was released to an RRC on October 26, 2018, and released from custody on

                                   8   April 24, 2019. Petitioner is currently on supervised release. Petitioner’s claim regarding her

                                   9   placement in an RRC (Claim No. 1) is therefore moot. Cf. Flast v. Cohen, 392 U.S. 83, 95 (1968)

                                  10   (claim is considered moot if it has lost its character as a present, live controversy, and if no

                                  11   effective relief can be granted due to subsequent developments). However, petitioner’s remaining

                                  12   claims (Claim Nos. 2 and 3 – failure to properly calculate her prior custody credit and her good
Northern District of California
 United States District Court




                                  13   conduct time credit) are not moot because her alleged over-incarceration could be redressed by

                                  14   reducing her term of supervised release. See Mujahid v. Daniels, 413 F.3d 991, 994–95 (9th

                                  15   Cir.2005) (holding appeal not moot despite intervening release of inmate on supervised release

                                  16   because court could reduce period of supervised release); see also Gunderson v. Hood, 268 F.3d

                                  17   1149, 1153 (9th Cir. 2001). Accordingly, the Court considers petitioner’s Claim Nos. 2 and 3,

                                  18   and respondent’s arguments that that this petition should be dismissed because petitioner has

                                  19

                                  20
                                              in terms of y, we can make a substitution in our first equation to get 0.148yI+Iy=298. We
                                  21          then add the two y terms together (1.148y=298), and we solve for y, which gives us y=260.
                                              Now we can plug that value into our first equation to solve for x (the good time credit). If
                                  22          we subtract 260 from 298, we find that x=38.
                                                      The offender will have to serve 260 days in prison in Year 9, and he will receive 38
                                  23          days additional good time credit for that time served. The prisoner's total good time is 470
                                              days (432+38=470). His total time served is 3,180 days.
                                  24                  As a final matter, while we have described the foregoing as the method to calculate
                                              credit for the portion of the last year to more transparently track the relevant statutory
                                  25          language, we note that the mathematical formula can be used to calculate the amount of
                                              maximum available credit for an entire sentence. Using the equations supplied above, if we
                                  26          divide the total number of days in a sentence by 1.148, we get the minimum number of days
                                              that a defendant must serve in that sentence. If we then subtract the number of days served
                                  27          from the total number of days in the sentence, we arrive at the maximum number of good
                                              time credit days the prisoner can earn. The statute, however, awards them on a yearly
                                  28          basis (but for the “last year or portion” thereof).
                                       Barber v. Thomas, 560 U.S. 474, 480-92 (2010) (emphasis added).
                                                                                          5
                                   1   failed to exhaust administrative remedies,4 and because the BOP correctly calculated petitioner’s

                                   2   sentence. Petitioner has not responded to these arguments.

                                   3   I.     Exhaustion Requirement

                                   4          As a “prudential matter,” federal prisoners are generally required to exhaust available

                                   5   administrative remedies before bringing a habeas petition pursuant to 28 U.S.C. § 2241. Huang v.

                                   6   Ashcroft, 390 F.3d 1118, 1123 (9th Cir. 2004) (quoting Castro–Cortez v. INS, 239 F.3d 1037,

                                   7   1047 (9th Cir. 2001)); see also Martinez v. Roberts, 804 F.2d 570, 571 (9th Cir. 1986). “[T]he

                                   8   requirement of exhaustion of remedies will aid judicial review by allowing the appropriate

                                   9   development of a factual record in an expert forum; conserve the court’s time because of the

                                  10   possibility that the relief applied for may be granted at the administrative level; and allow the

                                  11   administrative agency an opportunity to correct errors in the course of administrative

                                  12   proceedings.” Ruviwat v. Smith, 701 F.2d 844, 845 (9th Cir. 1983).
Northern District of California
 United States District Court




                                  13          Exhaustion may be excused if the administrative remedy is inadequate, ineffective, or if

                                  14   attempting to exhaust would be futile or would cause irreparable injury. Fraley v. United States

                                  15   Bureau of Prisons, 1 F.3d 924, 925 (9th Cir. 1993). Failure to exhaust administrative remedies

                                  16   may be excused where an official policy of the BOP requires denial of the claim. Ward v. Chavez,

                                  17   678 F.3d 1042, 1045–46 (9th Cir. 2012). Factors weighing in favor of requiring exhaustion

                                  18   include whether (1) agency expertise makes agency consideration necessary to generate a proper

                                  19   record and reach a proper decision, (2) relaxation of the requirement would encourage the

                                  20   deliberate bypass of the administrative scheme, and (3) administrative review is likely to allow the

                                  21   agency to correct its own mistakes and to preclude the need for judicial review. Noriega–Lopez v.

                                  22   Ashcroft, 335 F.3d 874, 880–81 (9th Cir. 2003) (citing Montes v. Thornburgh, 919 F.2d 531, 537

                                  23   (9th Cir. 1990)).

                                  24          Because the exhaustion requirement applicable to Section 2241 petitions is judicially

                                  25   created and not a statutory requirement, a failure to exhaust does not deprive a court of jurisdiction

                                  26
                                  27   4
                                         Respondent also argues that the Court lacks jurisdiction to review the BOP’s individualized
                                  28   decision on petitioner’s RRC placement. Because petitioner’s claim regarding her RRC placement
                                       is moot, the Court does not address this argument.
                                                                                        6
                                   1   over the controversy. Brown v. Rison, 895 F.2d 533, 535 (9th Cir. 1990), overruled on other

                                   2   grounds, Reno v. Koray, 515 U.S. 50, 54–55 (1995). If a petitioner has not properly exhausted his

                                   3   or her claims, a district court in its discretion may either excuse the faulty exhaustion and reach the

                                   4   merits, or require the petitioner to exhaust his administrative remedies before proceeding in court.

                                   5   Brown, 895 F.2d at 535.

                                   6          Here, it is undisputed that the Bureau of Prisons has established an administrative remedy

                                   7   by which an inmate in a federal prison may seek review of any aspect of imprisonment. See 28

                                   8   C.F.R. §§ 542.10-542.17 (2016). It is also undisputed that an inmate must generally file and

                                   9   receive a denial at all three levels (Warden, Regional Director, and Central Office) before she is

                                  10   considered to have exhausted her available administrative remedies. See Dkt. No. 11-3 (“2018

                                  11   Vickers Decl.”), at ¶ 2. Petitioner reports that she has made efforts to resolve this issue

                                  12   informally. Dkt. No. 1 at 2-3, 6. The record reflects that on July 26, 2018, petitioner submitted a
Northern District of California
 United States District Court




                                  13   formal written administrative remedy request to FCI-Dublin, alleging that she was being illegally

                                  14   detained because her home detention eligibility date was October 14, 2017, and her release date

                                  15   was April 14, 2018, and both dates had passed. Dkt. No. 11-3 at 7. The record does not reflect a

                                  16   response from FCI-Dublin. On August 7, 2018, petitioner filed the instant petition. Dkt. No. 1.

                                  17   On August 27, 2018, petitioner submitted a formal written administrative remedy request with the

                                  18   Western Regional Office, which was assigned the log number 952831-R1 (“Request No. 952831-

                                  19   R1”). Dkt. No. 11-3 at 6. This request was rejected on September 7, 2018 for failure to first file

                                  20   the request at the institutional level and receive a response from the Warden. 2018 Vickers Decl.,

                                  21   at ¶ 2 and Ex. 1. Petitioner states that she has not exhausted administrative remedies, stating that

                                  22   the administrative remedy process at FCI-Dublin is broken; that there is law holding that she does

                                  23   not need to exhaust administrative remedies; and that she does not have time. Dkt. No. 1 at 8. 5

                                  24   The record is unclear as to whether administrative remedies were available to petitioner,

                                  25

                                  26
                                       5
                                         Presumably, petitioner believed that she should be excused from the BOP’s administrative
                                       remedy process because it is was ineffective, in that she was not receiving any response from FCI-
                                  27   Dublin, and that attempting to exhaust would be futile because resolution of her issue through the
                                       BOP’s administrative remedy process would not be occur in time for her to have the benefit of the
                                  28   April 14, 2017 release to an RRC or release as soon as possible. However, the Court cannot
                                       speculate as to why petitioner failed to exhaust her administrative remedies.
                                                                                         7
                                   1   specifically, whether FCI-Dublin responded to her administrative remedy request. However, the

                                   2   Court declines to decide whether administrative remedies have been exhausted because the

                                   3   petition fails on the merits.

                                   4   II.     Calculation of Petitioner’s Sentence

                                   5           Petitioner argues that she is entitled to 357 days of prior custody credit and 135 days of

                                   6   GCT credits, instead of the 52 days of prior custody credit and 117 days of GCT credits calculated

                                   7   by the BOP. However, as explained below, the BOP correctly calculated petitioner’s sentence.

                                   8   Petitioner therefore is not entitled to habeas relief or a recalculation of her sentence.

                                   9           A.      Calculation of Prior Custody Credit

                                  10           The BOP correctly declined to give petitioner credit for her time spent in state custody that

                                  11   was credited to her state sentence. 18 U.S.C.A. § 3585(b) requires that an inmate be given credit

                                  12   for any time he has spent in official detention prior to the date the sentence commences that has
Northern District of California
 United States District Court




                                  13   not been credited against another sentence. 18 U.S.C.A. § 3585(b). Petitioner was arrested by

                                  14   Colorado state authorities on April 19, 2016; sentenced by the Colorado state courts on May 23,

                                  15   2016; paroled by Colorado on March 23, 2017; and sentenced by the United States District Court

                                  16   of Colorado for the underlying conviction on April 11, 2017. In other words, from May 23, 2016

                                  17   to March 23, 2017, petitioner was serving the sentence she received in two Colorado criminal

                                  18   matters, Case No. 2015CR002180 and Case NO. 2014CR001962. Accordingly, from the date of

                                  19   her arrest (April 19, 2016) to the date she began serving her federal sentence (April 11, 2017),

                                  20   petitioner is only entitled to prior custody credit for April 19, 2016 to May 22, 2016 (time in state

                                  21   custody but not yet sentenced in either her state or federal cases), and March 24, 2017 to April 10,

                                  22   2017 (time in the custody of the U.S. Marshals but no longer serving her state sentence and not yet

                                  23   sentenced in her federal case), for a total of 52 days. 18 U.S.C.A. § 3585(b) prohibits petitioner

                                  24   from receiving prior custody credit for her time in custody when she was serving her state

                                  25   sentences, May 23, 2016 to March 23, 2017.

                                  26           B.      Calculation of GCT credits

                                  27           The BOP accurately calculated that petitioner is entitled to 117 days of GCT credits.

                                  28   Petitioner incorrectly assumed that she is entitled to GCT credit at the rate of 54 days per year of
                                                                                          8
                                   1   sentence imposed. The Supreme Court has rejected this interpretation of 18 U.S.C. § 3624(b).

                                   2   Barber, 560 U.S. at 480-92. Rather, the amount of GCT credit available for the final, generally

                                   3   partial, year of imprisonment is calculated by ensuring that the number of days to served in the

                                   4   final year plus the number of GCT credits earned for that final year are equal to the days left in the

                                   5   sentence, accounting for the GCT credits already earned for the other years of imprisonment. Id.

                                   6          Petitioner received a 30-month sentence. Pursuant to 18 U.S.C. § 3624(b), she is entitled

                                   7   to 54 days for each year except the last year. Accordingly, petitioner was entitled to 108 days of

                                   8   GCT for the first two years of her sentence. After serving the first two years of her sentence, she

                                   9   had 184 days remaining on her sentence. After accounting for her 108 days of GCT credit,

                                  10   petitioner had 76 days left of imprisonment after serving her first two years. In calculating the

                                  11   GCT credit due on the remaining 76 days of imprisonment, the number of days to be served in

                                  12   Year 3 plus the number of GCT credit days earned in Year 3 must add up to the number of days of
Northern District of California
 United States District Court




                                  13   imprisonment remaining, here, 76 days. Barber, 560 U.S. at 478. Petitioner is therefore entitled

                                  14   to an additional 9 days of GCT credit for Year 3.6 Overall, petitioner is entitled to 117 days of

                                  15   GCT credit (108 days for the first two years of her sentence and 9 days for the portion of Year 3

                                  16   that she will serve). The BOP accurately calculated petitioner’s GCT credits.

                                  17                                CERTIFICATE OF APPEALABILITY

                                  18          Petitioner is a federal prisoner bringing a § 2241 petition attacking the execution of her

                                  19   sentence. This petition does not attack the validity of her conviction. Accordingly, the Court need

                                  20   not address whether she is entitled to a certificate of appealability. Harrison v. Ollison, 519 F.3d

                                  21   952, 958 (9th Cir. 2008) (“The plain language of § 2253(c)(1) does not require a petitioner to

                                  22   obtain a COA in order to appeal the denial of a § 2241 petition. Nor is there any other statutory

                                  23   basis for imposing a COA requirement on legitimate § 2241 petitions. Although state prisoners

                                  24   proceeding under § 2241 must obtain a COA, there is no parallel requirement for federal

                                  25

                                  26   6
                                        The number of days that petitioner would serve in prison in Year 3 is 63 days. Applying the rate
                                  27   of 54 days of GCT credits earned per year, petitioner would earn 9.32 days of GCT credits for the
                                       63 days served in prison in Year 3. 63 days of prison time in Year 3 plus 9 days of GCT credits
                                  28   equals 76 days, which is the time remaining on her sentence after serving two years of her
                                       sentence and receiving two years’ worth of GCT credits.
                                                                                        9
                                   1   prisoners.”) (internal citations omitted); see also Porter v. Adams, 244 F.3d 1006, 1007 (9th Cir.

                                   2   2001) (holding that a successive 28 U.S.C. § 2255 motion disguised as a 28 U.S.C. § 2241 petition

                                   3   requires a certificate of appealability).

                                   4                                               IV. CONCLUSION

                                   5           For the reasons stated above, the petition for a writ of habeas corpus is DENIED. The

                                   6   Clerk shall enter judgment in favor of Respondent and close the file.

                                   7           IT IS SO ORDERED.

                                   8   Dated: 3/4/2020

                                   9                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         10
